Case 18-31754-5-mcr Doc 285-2 Filed 03/13/19 Entered 03/13/19 17:11:52   Desc
             Exhibit B - proposed Bid Procedures Order Page 1 of 12



                              EXI3IBIT "B"

                  Proposed Bidding Procedures Order
                        (without schedules)
Case 18-31754-5-mcr Doc 285-2 Filed 03/13/19 Entered 03/13/19 17:11:52                                      Desc
             Exhibit B - proposed Bid Procedures Order Page 2 of 12




UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK

In re:
                                                                                Case Nos.
CENTERSTONE LINEN SERVICES, LLC,                                                18-31754(main case)
ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                                      18-31753
ALLIANCE LAUNDRY &TEXTILE SERVICE, LLC,                                         18-31755
ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                                         18-31756
ATLANTA,LLC,and
ALLIANCE LTS WINCHESTER, LLC                                                     18-31757
d/b/a Clarus Linen Systemsl,
                                                                                 Chapter 11 Cases
                                                      Debtors.                   Jointly Administered



                                                               CY
      ORDER PURSUANT TO SECTIONS 363 AND 105 OF THE BANKRUPT
                                                                AND
    CODE:(A)(1)SETTING DEADLINE AND APPROVING REQUIREMENTS
       PROCEDURES FOR INTERESTED PARTIES TO SUBMI   T COMP ETIN G
                                                            ONE LINEN
   BIDS FOR SUBSTANTIALLY ALL ASSETS OF DEBTORS CENTERST
                                                 ATLAS HEAL TH CARE
    SERVICES,LLC d/b/a CLARUS LINEN SYSTEMS AND
                                                                VING
    LINEN SERVICES CO.,LLC,d/b/a CLARUS LINEN SYSTEMS;(2) APPRO

                                                                                  Debtor's federal tax identification
' The Debtors in these chapter 11 cases, along with the last four digits of each
                                                                              (5594)  ("Centerstone"); Atlas Health
 number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems
                                                                   ("Atlas" ); Alliance Laundry &Textile Service,
 Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681)                               of Atlanta, LLC d/b/a
                                                      Alliance Laundry   and  Textile Service
 LLC d/b/a Clarus Linen Systems (8284)("Alliance");
                                                                       er, LLC d/b/a Clarus Linen Systems (0892)
 Clarus Linen Systems (4065)("Atlanta"); and Alliance LTS Winchest
("Winchester").
                                                                                                            3305725.2
Case 18-31754-5-mcr Doc 285-2 Filed 03/13/19 Entered 03/13/19 17:11:52                                   Desc
             Exhibit B - proposed Bid Procedures Order Page 3 of 12



    FORM OF PURCHASE AGREEMENT;(3)SCHEDULING AN AUCTION;(4)
  SETTING HEARING DATE TO APPROVE SALE OF ASSETS TO SUCCESSFUL
     BIDDER; AND (5) APPROVING PROCEDURES WITH RESPECT TO THE
 ASSUMPTIQN AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
  UNEXPIRED LEASES; AND(B) APPROVING FORM AND MANNER OF NOTICE

         Upon consideration of the motion (the "Motion")2 filed by debtors Centerstone Linen

Services, LLC d/b/a Clarus Linen Systems ("Centerstone") and Atlas Health Care Linen Services

Co., LLC, d/b/a Clarus Linen Systems ("Atlas"), debtors and debtors in possession (collectively,
                                                                                              of
the "Debtors") in the captioned cases, for entry of an order pursuant to sections 105 and 363
                                                                                     (A)(i)
title 11 of the United States Code (the "Bankruptcy Code") and Bankruptcy Rule 6004:
                                                                                           free and
authorizing the sale of substantially all of the Debtors' assets (the "Purchased Assets"),
                                                                                          Purchase
clear of all liens, claims, interests and encumbrances, subject to the terms of the Asset
                                                                                    g the Asset
Agreement and subject to higher and/or better offers; (ii) authorizing and approvin
                                                                             ing the Debtors
Purchase Agreement with to Linen Newco LLC ("Purchaser"); and (iii) authoriz
                                                                          bidding procedures
to consummate all transactions related to the proposed sale; (B)approving
                                                                            executory contracts
and other related relief; and (C) authorizing the Debtors to assume certain
                                                                                                11 U.S.C.
and unexpired leases and assign such contracts and leases to Purchaser pursuant to
                                                                             s"); and upon
§§ 365(a),(b) and (c) and Bankruptcy Rule 6006(e)(1) (the "Assigned Contract
                                                                                  respect thereto,
review and consideration of(i) the Motion,(ii) the objections, if any, filed with
                                                                               the Motion held
(iii) arguments of counsel and evidence proffered or adduced at the hearing on
                                                                           proceedings in the
 on March 18, 2019 (the "Bid Procedures Hearing"), and (iv) the docket and
                                                                                  requested in the
 above-captioned cases (the "Chapter 11 Cases"); and it appearing that the relief
                                                                                            parties in interest;
 Motion is in the best interests of the Debtors, their estates, creditors, and other

 and good and sufficient cause appearing therefor, it is hereby:

                                                                         ascribed to them in the Motion, Purchase
 z Capitalized terms used but not defined herein shall have the meanings
 Agreement and/or the Bidding Procedures, as applicable.


                                                        2                                                3305725.2
Case 18-31754-5-mcr Doc 285-2 Filed 03/13/19 Entered 03/13/19 17:11:52                                        Desc
             Exhibit B - proposed Bid Procedures Order Page 4 of 12



        FOUND AND DETERMINED THAT:3

                 A.       This Court has jurisdiction over the Motion and the transactions

contemplated therein pursuant to 28 U.S.C. §§ 157 and 1334, and this matter is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2)(A),(M) and (0). Venue in this district is proper under 28

U.S.C. §§ 1408 and 1409.

                 B.       Good and sufficient notice of the Motion and the relief sought therein has

been given under the circumstances, and no other or further notice is required except as set forth

herein. A reasonable opportunity to object or be heard regarding the relief provided herein has

been afforded to parties-in-interest.

                 C.       The Debtors have articulated good and sufficient business reasons for this

Court to approve the bidding procedures attached hereto as Schedule 1 (the "Biddin

Procedures") and the establishment of procedures to fix the cure amounts to be paid under
                                                                                 and/or
section 365 of the Bankruptcy Code in connection with the assumption, assignment

transfer of the Assigned Contracts to the Successful Bidder.

                 D.       The Bidding Procedures are reasonably designed to maximize the value to

be achieved for the Purchased Assets.

                 E.       The Notice of the Auction and Sale Hearing attached hereto as Schedule 2
                                                                          provide all
and the Notice of Assumption and Assignment attached hereto as Schedule 3
                                                                                          d Assets,
interested parties with timely and proper notice of the Auction, the sale of the Purchase
                                                                                         nt
the Bidding Procedures and the procedures governing the Debtors' assumption and assignme

ofthe Assigned Contracts to the Successful Bidder.



                                                                                         be construed as   findings of
3 Findings of fact shall be construed as conclusions of law and conclusions of law shall
fact when applicable. See Bankruptcy Rule 7052.


                                                         3                                                   3305725.2
Case 18-31754-5-mcr Doc 285-2 Filed 03/13/19 Entered 03/13/19 17:11:52                     Desc
             Exhibit B - proposed Bid Procedures Order Page 5 of 12



                F.      The entry of this Order (the "Bidding Procedures Order") is in the best

interests of the Debtors, their estates, creditors and other parties in interest.

     NOW THEREFORE,IT IS HEREBY ORDERED,ADJUDGED AND DECREED
THAT:

        1.      The Motion is granted as set forth herein.

        2.      All objections to the Motion relating to the relief provided herein that have not

been withdrawn, waived or settled, and all reservations of rights included therein, are hereby

overruled and denied on the merits.

        3.      The form of Asset Purchase Agreement attached hereto as Exhibit A (the

"Purchase A grBement") is hereby approved. The Purchaser is hereby designated as the stalking-

horse bidder for the Purchased Assets, the Purchase Agreement is hereby deemed a Qualified
                                                                                   for the
Bid for the Purchased Assets and the Purchaser is hereby deemed a Qualified Bidder

Purchased Assets.
                                                                                                a
        4.      HSBC Bank USA, National Association("HSBC Bank") is also hereby deemed

Qualified Bidder for the Purchased Assets.

        5.      The Bidding Procedures, in substantially the form attached hereto as Schedule 1,
                                                                                 sale of the
are hereby incorporated herein and approved, and shall apply with respect to the
                                                                                        te to
Purchased Assets. The Debtors are authorized to take all actions necessary or appropria

implement the Bidding Procedures.
                                                                                            bids
        6.      As further described in the Bidding Procedures, the deadline for submitting
                                                                             (prevailing
for the Purchased Assets (the "Bid Deadline") is April 11, 2019 at 4:00 p.m.
                                                                           the Bidding
Eastern Time). No bid shall be deemed to be a Qualified Bid (as defined in
                                                                               requirements set
Procedures) or otherwise considered for any purposes unless such bid meets the
                                                                             by the Debtors
forth in the Bidding Procedures, or those requirements which may be modified


                                                    4                                     3305725.2
Case 18-31754-5-mcr Doc 285-2 Filed 03/13/19 Entered 03/13/19 17:11:52                         Desc
             Exhibit B - proposed Bid Procedures Order Page 6 of 12



upon consultation with HSBC Bank and the Committee, except for HSBC Bank which is

automatically deemed a Qualified Bidder.

        7.      The Debtors may sell the Purchased Assets by conducting an Auction in

accordance with the Bidding Procedures. If more than one Qualified Bid is timely received by

the Debtors in accordance with the Bidding Procedures, the Auction shall take place on Apri115,

2019 at 10:00 a.m. (prevailing Eastern Time) at the offices of Bond, Schoeneck &King,

PLLC, One Lincoln Center, Syracuse, New York, or such other place and time as the Debtors

shall notify all Qualified Bidders and other invitees.

        8.      Each Qualified Bidder participating at the Auction shall participate in person and

                                                                                            bidding or
 will be required to confirm that it has not engaged in any collusion with respect to the

the Sale.
                                                                                           p.m.
        9.      The Sale Hearing shall be held before this Court on April 17, 2019 at 1:00
                                                                                   may      be heard.
(prevailing Eastern Time), or as soon thereafter as counsel and interested parties
                                                                                          as
        10.     The Notice of Auction and Sale, in substantially the form attached hereto
                                                                                 on March
 Schedule 2, is hereby approved. On or before 5:00 p.m.(prevailing Eastern Time)
                                                                                      and (b) a
20, 2019, the Debtors will cause (a) a copy of the Notice of Auction and Sale Hearing
                                                                             prepaid, to the
 copy of the Bidding Procedures Order to be sent by first-class mail postage
                                                                                Trustee for the
 following: (i) counsel for the Purchaser; (ii) the Office of the United States
                                                                                Committee (v)
 Northern District of New York;(iii) counsel for HSBC Bank;(iv) counsel for the
                                                                                ; (vii) all persons
 all parties to the Assigned Contracts; (vi) all required governmental agencies
                                                                                right of first refusal
 known or reasonably believed to have asserted any lien, claim encumbrance,
                                                                             who have expressed an
 or other interest in or upon any of the Purchased Assets,(viii) all parties
                                                                         ed Assets have been
 interest in the Purchased Assets during the past ten months the Purchas



                                                  5                                             3305725.2
Case 18-31754-5-mcr Doc 285-2 Filed 03/13/19 Entered 03/13/19 17:11:52                       Desc
             Exhibit B - proposed Bid Procedures Order Page 7 of 12



marketed; and (ix) all entities known by the Debtors to have filed a notice of appearance or a

request for receipt of chapter 11 notices and pleadings filed in the Chapter 11 Cases (the "Notice

Parties").

        1 1.   On or before 5:00 p.m. (prevailing Eastern Time) on March 20, 2019, the

Debtors will cause a copy of the Notice of Auction and Sale to be served upon all known

creditors of the Debtors in the Chapter 11 Cases.

        12.    The Notice of Assignment and Assumption, in substantially the form attached

hereto as Schedule 3, is hereby approved. On or before 5:00 p.m.(prevailing Eastern Time)

on March 20, 2019, the Debtors shall serve by first class mail, the Notice of Assumption and

Assignment on all non-debtor parties to the Assigned Contracts. The Notice of Assumption and

Assignment shall identify the cure amounts that the Debtors believe must be paid to cure all

prepetition defaults under the Assigned Contracts (the "Cure Amounts"). In addition, if the

Debtors identify additional executory contracts or unexpired leases that might be assumed by the
                                                                                                   n
Debtors and assigned to the Successful Bidder not set forth in the original Notice of Assumptio

and Assignment, the Debtors shall promptly send a supplemental notice (a "Supplemental Notice

of Assumption and Assignment") to the applicable counterparties to such additional executory

contracts and unexpired leases.

        13.    Unless the non-debtor party to an Assigned Contract identified in the Notice of

Assumption and Assignment or any Supplemental Notice of Assumption and Assignment files

an objection (the "Cure Amount/Ass~nment Objection") to (a) its scheduled Cure Amount
                                                                                            by
and/or (b) to the proposed assumption, assignment and/or transfer of such Assigned Contract
                                                                                               after
the later of(i) 4:00 ~.an. (prevailaaag Eastern Tiaxie) on April 3, 2019 or (ii) five (5) days
                                                                                          the
service of the relevant Supplemental Notice of Assumption and Assignment(such later date,


                                                 6                                           3305725.2
Case 18-31754-5-mcr Doc 285-2 Filed 03/13/19 Entered 03/13/19 17:11:52                          Desc
             Exhibit B - proposed Bid Procedures Order Page 8 of 12



"Cure/Assignment Ob,~ection Deadline") and serves a copy of the Cure Amount/Assignment

 Objection so as to be received on the same day by (i) counsel for the Debtors; (ii) the Office of

 the United States Trustee for the Northern District of New York; (iii) counsel for HSBC Bank;

(iv) counsel for the Purchaser; and(v) counsel for the Committee, then such non-debtor party (a)

 will be forever barred from objecting to the Cure Amount and from asserting any additional cure

 or other amounts due with respect to such Assigned Contract and the Debtors shall be entitled to

 rely solely upon the Cure Amount, and (b)if the Assigned Contract is identified by the

 Successful Bidder or Backup Bidder as an Asset to be purchased and/or assigned, will be deemed

 to have consented to the assumption, assignment and/or transfer of such Assigned Contract and

 will be forever barred and estopped from asserting or claiming against the Debtors, the
                                                                                              contract
 Successful Bidder or the Backup Bidder, or any other assignee of the relevant executory
                                                                                         ns or
 or unexpired lease that any additional amounts are due or defaults exist, or prohibitio
                                                                                        such
 conditions to assumption, assignment and/or transfer exist or must be satisfied, under
                                                                                     r party
 Assigned Contract. Notwithstanding the foregoing, as provided below, each non-debto
                                                                                              Contract,
 shall retain the right to object to the assumption, assignment or transfer of its Assigned
                                                                             can provide
 based solely on the issue of whether the Successful Bidder or Backup Bidder
                                                                                              Code.
 adequate assurance of future performance as required by section 365 of the Bankruptcy

         14.    If a Cure Amount/Assignment Objection challenges a Cure Amount, the objection
                                                                                   Cure
 must set forth the cure amount being claimed by the objecting party (the "Claimed

 Amount") with appropriate documentation in support thereof.              Upon receipt of a Cure

                                                                                       any Cure
 Amount/Assignment Objection, the Debtors are authorized, but not directed, to resolve
                                                                              rty to any
 Amount/Assignment Objection by mutual agreement with the objecting counterpa
                                                                                             d to
 Assigned Contract without further order of the Court. The Debtors are also hereby authorize


                                                  7                                             3305725.2
Case 18-31754-5-mcr Doc 285-2 Filed 03/13/19 Entered 03/13/19 17:11:52                       Desc
             Exhibit B - proposed Bid Procedures Order Page 9 of 12



file a response to any Cure Amount/Assignment Objection by 4:00 p.m. (prevailing Eastern

Time) on April 10, 2019. In the event that the Debtors and any objecting party are unable to

consensually resolve any Cure Amount/Assignment Objection, the Court will resolve any such

Cure Amount/Assignment Objection at a hearing to be held at 1:00 p.m. (prevailing. Eastern

Time) on April 17,2019 or on such later date as the Court may determine.

       15.    The Successful Bidder or the Backup Bidder, as the case may be, may determine

to exclude any executory contract or unexpired lease from the list of Purchased Assets to be

assumed and sold or assigned at any time prior to the closing of the sale of the Purchased Assets.

The non-debtor party or parties to any such excluded contract or lease will be notified of such

exclusion by written notice mailed within five (5) business days following the closing of the sale

of the Purchased Assets.

       16.     To the extent that a Cure Amount/Assignment Objection remains unresolved as of
                                                                                 Amount for
the Bid Deadline, and the Bankruptcy Court subsequently determines that the Cure
                                                                                            in the
the subject Assigned Contract is greater than that set forth in the Cure Amounts identified
                                                                        reclassify such
Notice of Assumption and Assignment, the Successful Bidder may elect to
                                                                                         the closing
Assigned Contract as an Excluded Contract at any time prior to the earlier to occur of
                                                                          following such
of the sale of Purchased Assets or the day that is five (5) business days

determination by the Bankruptcy Court.

       17.     Immediately following the conclusion of the Auction for the Purchased Assets,

                                                                                Bidder to the non-
the Debtors shall serve a notice identifying the Successful Bidder and Backup
                                                                                       to be sold
debtor parties to the Assigned Contracts that have been identified as Purchased Assets
                                                                            debtor parties to
or assigned in connection with such Successful Bid and Backup Bid. The non-
                                                                             April 17, 2019
the Assigned Contracts will have until 9:00 a.m.(prevailing Eastern Time) on



                                                 g                                           3305725.2
Case 18-31754-5-mcr Doc 285-2 Filed 03/13/19 Entered 03/13/19 17:11:52                      Desc
             Exhibit B - proposed Bid Procedures Order Page 10 of 12



(the "Adequate Assurance Objection Deadline") to file a written objection to the assumption,

assignment or transfer of such Assigned Contract solely on the issue of whether the Successful

Bidder and/or Backup Bidder can provide adequate assurance of future performance as required

by section 365 ofthe Bankruptcy Code. Any such objections shall be heard at the Sale Hearing.

        18.    No later than 9:00 a.m. (prevailing Eastern Time) on April 17, 2019, the
                                                                                  Sale, if held,
Debtors shall file with the Court a Report setting forth a summary of the Auction
                                                                                          sale
the marketing efforts undertaken by the Debtors with respect to the Purchased Assets. The
                                                                              Order
proceeds shall be distributed in accordance with paragraph 24(b) of the Final
                                                                                   y, Senior
(I) Authorizing the Debtors to (A) Obtain Postpetition Financing on aSuper-Priorit
                                                                               riority Claims
Secured Basis and (B) Use Cash Collateral, (II) Granting (A) Liens and Super-P
                                                                                 Automatic Stay,
and(B) Adequate Protection to Certain Prepetition Lenders,(III) Modifying the
                                                                            .
 and(IV) Granting Related Relief[Docket No. 234](the "Final DIP Order")
                                                                                     of the relief
        19.    Any objections to the sale of the Purchased Assets, or to the balance
                                                                    Order, must: (a) be in
 requested in the Motion and not granted in this Bidding Procedures
                                                                                 with the Clerk of
 writing;(b)comply with the Bankruptcy Rules and the Local Rules;(c) be filed
                                                                or before 12:00 p.m.
 the Bankruptcy Court for the Northern District of New York, on
                                                                        be received on the
(prevailing Eastern Time) on April 16, 2019; and (d) be served so as to
                                                                         er; (iii) the Office of the
 same day, upon (i) counsel for the Debtors; (ii) counsel for the Purchas
                                                                          for HSBC Bank; and
 United States Trustee for the Northern District of New York;(iv) counsel
                                                                          the nature of such
(v} counsel for the Committee. All objections must state with specificity
                                                                            ns to the sale of the
 objection and will be heard by the Court at the Sale Hearing. All objectio
                                                                        this Order, are preserved
 Purchased Assets previously filed with this Court, and not resolved in

 until the Sale Hearing.


                                                 9                                           3305725.2
Case 18-31754-5-mcr Doc 285-2 Filed 03/13/19 Entered 03/13/19 17:11:52                          Desc
             Exhibit B - proposed Bid Procedures Order Page 11 of 12



         20.   The Sale Hearing may be adjourned, from time to time, without further notice to

creditors or other parties in interest other than by announcement of said adjournment before this

Court or on this Court's calendar on the date scheduled for said hearing.

         21.   Except as otherwise provided in this Bidding Procedures Order, the Debtors
                                                                                                 in
reserve the right as they may reasonably determine to be in the best interests of their estates,

consultation with HSBC Bank and the Committee, subject to conformity with the Bidding
                                                                                     bids are
Procedures fo: (a) determine which bidders are Qualified Bidders;(b) determine which
                                                                                      which is
Qualified Bids; (c) determine which Qualified Bid is the highest or best proposal and
                                                                                       ient,(ii) not in
the next highest or best proposal;(d) reject any bid that is (i) inadequate or insuffic
                                                                         ments of the
conformity with the requirements of the Bidding Procedures or the require
                                                                            their estates; (e)
Bankruptcy Code, or (iii) contrary to the best interests of the Debtors and
                                                                                 ns set forth
remove some of the Purchased Assets from the Auction;(~ waive terms and conditio
                                                                              conditions with
herein with respect to all potential bidders; (g) impose additional terms and
                                                                               adjourn or cancel the
respect to all potential bidders;(h) extend the deadlines set forth herein;(i)
                                                                      modify the Bidding
Auction or Sale Hearing in open court without further notice; and (j)
                                                                             may determine
Procedures as the Debtors, in consultation with HSBC Bank and the Committee,
                                                                             time with or without
to be in the best interest of their estates or to withdraw the Motion at any
                                                                              er shall not alter or
prejudice; provided, that any exercise by the Debtors of their rights hereund
                                                                            for the Purchaser to
modify the terms of the Purchase Agreement, including its stated conditions

close.
                                                                                   pay such
         22.    The Debtors are hereby authorized to take such steps and incur and

                                                                  terms of this Bidding
expenditures as may be necessary or appropriate to effectuate the
                                                                               DIP Order.
Procedures Order, subject to and in accordance with the terms of the Final



                                                  1~                                            3305725.2
Case 18-31754-5-mcr Doc 285-2 Filed 03/13/19 Entered 03/13/19 17:11:52                       Desc
             Exhibit B - proposed Bid Procedures Order Page 12 of 12



       23.    The stays provided for in Bankruptcy Rules 6004(h) and 6006(d) are waived and

this Bidding Procedures Order shall be effective immediately upon its entry.

       24.     This Court shall retain jurisdiction over any matters related to or arising from the

implementation of this Order.



                                              ###




                                                 11                                          3305725.2
